DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the methods of claims 1 and 4, nor the enhanced silicon-containing anode of claim 13.
The closest prior art is Meyer et al. (U.S. Pub. No. 2009/0076194A1) and Lee et al. (U.S. Pub. No. 2011/0086271A1).
Meyer teaches hydrophobic pyrogenic silica which is doped with potassium (see Abstract).  With respect to claims 1 and 4, Meyer is at least silent as to enriching a surface layer of the silicon with sodium ions and subsequently displacing the sodium ions with potassium ions.  With respect to claim 13, Meyer is at least silent as to the potassium ions comprising a compression layer which places the silicon-containing material in a pre-compressive state.
Lee teaches a negative active material for a rechargeable lithium battery comprising a core including a silicon oxide and a surface-treatment layer surrounding the surface of the core and including a metal oxide such as potassium oxide K2O (see paragraphs 17-19).  With respect to each of claims 1, 4 and 13, Lee teaches potassium oxide rather than potassium ions.  Additionally, because the potassium oxide is present in a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727